Title: John F. Watson to Thomas Jefferson, 5 February 1816
From: Watson, John Fanning
To: Jefferson, Thomas


          
            
              Sir
              Germantown 5 Feby 1816—
            
            By this days mail,  I Send you the 7 & 8 Vols of the Edinbg Review—since our last settlement
   x pd me by N G Dufief—
 I   have  sent you the Vols 4, 5 & 6th ⅌ mail—for which five Vols—(12½ Dollrs–), you may either remit me ⅌ mail, or in such manner as may be most convenient to you—If notes of your State I will prefer those of Richmond state Bank—
            I have within a year past become Cashier of the Bank here in Germantown, your future Vols will therefore be sent to you by E Earle, bookseller of Philada as fast as they are printed—
            
              I am Sir Very respectfully
              John F Watson
            
          
          
            P.S.—I conclude to retain vol 8—3 or 4 days so as not to put too much in one mail at a time—
          
        